                 IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

GUILFORD COLLEGE, et al.,

             Plaintiffs,

      v.                                         Civil Action No. 18-cv-891

KIRSTJEN NIELSEN, et al.,

             Defendants.


        PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT

       Pursuant to Federal Rule of Civil Procedure 56 and Local Civil Rule 56.1, Plaintiffs

Guilford College, Guilford College International Club, The New School, Foothill De-Anza

Community College District, Haverford College, The American Federation of Teachers, Jia

Ye, and Sen Li respectfully move this Court for summary judgment on the first and third

claims in their First Amended Complaint (Dkt. 14). As set out more fully in their

memorandum in support of this motion, Plaintiffs are entitled summary judgment because

the August 2018 Memorandum (1) is a legislative rule that is invalid for failure to observe

the notice-and-comment procedures imposed by the Administrative Procedure Act, see 5

U.S.C. §§ 553, 706(2); and (2) is invalid because it conflicts substantively with the

Immigration and Nationality Act, see 8 U.S.C § 1182(a)(9)(B); 5 U.S.C. § 706(2).




      Case 1:18-cv-00891-LCB-JEP Document 47 Filed 05/13/19 Page 1 of 3
                                       Respectfully submitted,

                                       /s/ Paul W. Hughes
H. Ronald Klasko*                      Paul W. Hughes
Klasko Immigration Law Partners, LLP      D.C. Bar No. 997235
1601 Market Street, Suite 2600         Michael B. Kimberly
Philadelphia, PA 19103                    D.C. Bar No. 991549
(215) 825-8600                         Andrew A. Lyons-Berg*
rklasko@klaskolaw.com                  Mayer Brown LLP
                                       1999 K Street NW
Counsel for Plaintiffs                 Washington, DC 20006
                                       (202) 263-3000
David J. Strom*                        (202) 263-3300 (fax)
Jessica Rutter                         phughes@mayerbrown.com
American Federation of Teachers        mkimberly@mayerbrown.com
555 New Jersey Ave. NW
Washington, DC 20001                   Cory S. Menees
(202) 879-4400                         N.C. State Bar No. 045111
dstrom@aft.org                         Mayer Brown LLP
jrutter@aft.org                        214 North Tryon Street, Suite 3800
                                       Charlotte, NC 28202
Counsel for the American               (704) 444-3500
Federation of Teachers                 cmenees@mayerbrown.com

                                       Counsel for Plaintiffs

* Notice of Special Appearance Forthcoming




      Case 1:18-cv-00891-LCB-JEP Document 47 Filed 05/13/19 Page 2 of 3
                            CERTIFICATE OF SERVICE

       I hereby certify that on May 13, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system and have verified that such filing was sent

electronically using the CM/ECF system to counsel for defendants.

Dated: May 13, 2018                                        /s/ Paul W. Hughes




      Case 1:18-cv-00891-LCB-JEP Document 47 Filed 05/13/19 Page 3 of 3
